Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 July 07, 2015

The Court of Appeals hereby passes the following order:

A15A2004. M. O. W., LLC v. OLIVE BRANCH HOLDINGS, LLC. et al.

      Appellant has filed a “Voluntary Dismissal” in the above-styled appeal, which
this Court construes as a motion for permission to withdraw the appeal pursuant to
Court of Appeals Rule 41 (g) (1). Appellant’s motion is GRANTED, and it is hereby
ordered that Appellant is permitted to withdraw this appeal.



                                      Court of Appeals of the State of Georgia
                                                                           07/07/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.